Citation Nr: 1415286	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-12 677	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial rating higher than 10 percent for left ankle arthritis.

4.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot with arthritis and postoperative residuals of tarsal tunnel release and plantar fascia release.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


REMAND

The Veteran's active service included periods from June 1972 to September 1984 and from February 1991 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Cleveland, Ohio, respectively.  In the December 2009 decision, the RO made the following determinations:  denied entitlement to service connection for back pain; denied entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot with postoperative residuals and arthritis; and granted service connection for left ankle arthritis and assigned an initial 10 percent disability rating, effective February 9, 2009.  In the February 2010 decision, the RO denied entitlement to service connection for impingement syndrome with degenerative changes in the acromioclavicular joint of the right shoulder.  

The Veteran testified before the undersigned at an April 2013 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's service-connected left foot and ankle disabilities may have worsened since his most recent VA examination in April 2009.  For instance, the Veteran reported during the April 2009 examination that he experienced pain on the top and lateral side of his left foot.  During the April 2013 hearing, however, he reported that severe pain extended from his left foot up to his knee, that he had developed a lump on the side of his foot, that there was a burning sensation in the arch of the foot, and that he had begun dragging his foot by the end of each work day.  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left foot and ankle disabilities is triggered.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A printout from the Columbus Vista electronic records system dated in May 2010 reveals that the Veteran had received VA treatment for back, ankle, and foot disabilities and unspecified tendinitis.  Also, he reported during the April 2013 hearing that he had received treatment for his service-connected left foot and ankle disabilities at the VA Medical Center in Columbus, Ohio (VAMC Columbus).  There are no VA treatment records currently in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
Furthermore, the Veteran reported in a May 2009 statement (VA Form 21-4138) that he had received treatment for back and/or shoulder problems at Mt. Carmel East Hospital (Mt Carmel).  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Mt. Carmel.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a right shoulder disability, a back disability, a left foot disability, and a left ankle disability contained in the Columbus Vista electronic records system and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability, a right shoulder disability, a left foot disability, and a left ankle disability from Mt. Carmel East Hospital.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.
If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left foot and ankle disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's left foot and ankle disabilities shall be set forth in detail.  

All appropriate ranges of left ankle motion shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain.  The examiner shall, to the full extent possible, equate the level of impairment caused by all such losses to an equivalent level of decreased range of ankle motion, stated in degrees.  The examiner shall also equate the level of impairment caused by all such losses to "moderate," "moderately severe," or "severe" disability of the left foot.

The examiner shall report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner shall also identify any evidence of left foot neuropathy and specify the nerves affected or seemingly affected by the disability.  An opinion shall be provided as to the severity of any associated paralysis, neuritis, or neuralgia (i.e. mild, moderate, moderately severe, severe, or complete paralysis).

The examiner shall also report the nature and severity of any scars associated with the service-connected left foot and ankle disabilities, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left foot and ankle disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

